SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-52227 SECURE NETWERKS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-4910418 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 So. River Front Pkwy, Suite 125 South Jordan, Utah 84095 (Address of Principal Executive Offices) (Zip Code) (801) 816-2570 Issuer’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act:None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The Company’s revenues for the fiscal year ending December 31, 2006 were $301,982. The aggregate market value of the Company’s voting stock held by non-affiliates multiplied by the offering price is not ascertainable because the Company has not yet received a trading symbol from the NASD. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of March 21, 2007, the Company had outstanding 500,000 shares of common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. Transitional Small Business Disclosure Format (check one)[] Yes [x] No TABLE OF CONTENTS PART I. 1 ITEM 1:DESCRIPTION OF BUSINESS 1 ITEM 2.DESCRIPTION OF PROPERTY 10 ITEM 3.LEGAL PROCEEDINGS 10 ITEM 4:SUBMISSION ON MATTERS TO A VOTE OF SECURITY HOLDERS 10 PART II 10 ITEM 5:MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. 10 ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 ITEM 7:FINANCIAL STATEMENTS REQUIRED BY FORM 10-KSB 14 ITEM 8CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 26 ITEM 8A:CONTROLS AND PROCEDURES 26 ITEM 8B:OTHER INFORMATION 26 PART III 26 ITEM 9.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 26 ITEM 10.EXECUTIVE COMPENSATION 28 ITEM 11.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 30 ITEM 13:EXHIBITS AND REPORTS ON FORM 8-K. 30 ITEM 14:PRINCIPAL ACCOUNTANT FEES AND SERVICES 31 FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-KSB, IN PARTICULAR “ITEM 6. MANAGEMENT’SDISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND “ITEM 1. BUSINESS,”
